Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 22, 2021

                                    No. 04-20-00445-CV

                               Jimmy and Cheryl WILLIAMS,
                                        Appellants

                                              v.

       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                              Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-2054-CV
                      The Honorable Stephen B. Ables, Judge Presiding


                                       ORDER

       The reply brief for cross-appellants, Guadalupe-Blanco River Authority and Its Officers
and Directors, is due February 24, 2021. On February 19, 2021, cross-appellants filed a motion
requesting a ten-day extension of time to file their reply. The motion is opposed.

       The motion is GRANTED and the reply brief is due no later than March 8, 2021.
Further requests for an extension will be disfavored.




                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court